Title: [John Tyler’s Bill for Repairing A Pistol.]
From: Tyler, John
To: Adams, John


       
     
      To Cleaning a pistol
      0:
      2:
      0
     
     
      To one side pin
      0:
      0:
      9
     
     
      To two small screws to the Lock
      0:
      1:
      0
     
     
      To a new tumbler to ..... Do.
      0:
      3:
      0
     
     
      
      £0:
      6:
      9
     
    
   
        16 October 1775 Reed of Mr. Jno. Adams the Contents in full of all Demands
        Pr me Jno. Tyler
       
      